Citation Nr: 0504079	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  94-48 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of Chapter 13, United States Code, 
Section 1318.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
December 1972.  The veteran died in July 1993.  The appellant 
is his widow.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1994 rating decision of the VA RO in San Diego, 
California, that denied service connection for the cause of 
the veteran's death.  Following the Board's June 1996 remand, 
in a July 1996 rating decision, the RO in Cleveland, Ohio, 
determined that there was no clear and unmistakable error 
(CUE) in a March 1982 rating decision that denied a 100 
percent evaluation for service-connected psychiatric 
disability on the basis of total disability due to 
unemployability.  Also in July 1996, the RO denied the 
appellant's entitlement to dependency and indemnity 
compensation (DIC) under the provisions of 38 U.S.C. § 1318.

In a December 1996 decision, the Board denied the claims for 
service connection for cause of the veteran's death; CUE in a 
March 3, 1982 RO rating decision; and for DIC under 38 U.S.C. 
§ 1318.  The appellant, in turn, appealed the Board's 
decision to the United States Court of Veterans Appeals (the 
United States Court of Appeals for Veterans Claims since 
March 1, 1999) (Court).

In December 1999, the Court issued an opinion vacating the 
Board's December 1996 decision in part (as explained in more 
detail below); remanding the section 1318 claim for 
proceedings consistent with the opinion; and dismissing the 
claims for service connection for cause of the veteran's 
death and for CUE in the March 1992 rating decision as 
abandoned on appeal.  The remanded matter was returned to the 
Board for compliance with the Court's opinion.  

In August 2000 and June 2003, the Board remanded the matter 
to the RO for additional development.  After accomplishing 
additional development, the RO continued the denial of the 
claim for DIC benefits pursuant to 38 U.S.C. § 1318 and 
returned the claims file to the Board.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran submitted a claim for an increased evaluation 
for a psychiatric disorder on March 6, 1984.  

3.  A June 1983 psychiatric examination report of the veteran 
reflects a psychotic disorder manifested by serious 
delusional thought problems, a tendency toward illogical 
thinking, paranoid ideas of death, numerous ideas of 
reference, feelings of depersonalization, and a potential for 
violent outburst due to being fairly disturbed.

4.  Based on the June 1983 psychiatric examination report, 
entitlement to a 100 percent rating for a psychiatric 
disorder was factually ascertainable within the one-year 
period prior to March 6, 1984.  


CONCLUSIONS OF LAW

1.  Entitlement to DIC benefits, pursuant to 38 U.S.C.A. § 
1318, is established.  38 U.S.C.A. § 1318 (West 2002); 38  
C.F.R. §§ 3.5, 3.22 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable decision on the claim for DIC benefits 
pursuant to 38 U.S.C.A. § 1318, the Board finds that all 
notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

II.  Factual Background

On January 5, 1984, the veteran underwent a VA examination 
for his service-connected psychiatric disorder.  On March 6, 
1994, the veteran filed a challenge to that examination 
report and this statement is determined to be a claim for an 
increased rating.  In October 1984 the RO found the veteran's 
psychiatric impairment to be 100 percent disabling, effective 
January 5, 1984.  At the time the RO made this decision, 
there were no medical records relevant to the veteran's 
psychiatric impairment in the file for the year period prior 
to the veteran's March 1984 claim except his January 1984 
examination report.

In June 2002, the RO received VA medical records showing 
psychiatric treatment for the veteran from August 1980 to 
June 1983.  In May and June 1983 the veteran underwent 
psychological testing and examination to determine if he had 
organic brain impairment.  The June 1983 psychiatric 
examination report determined that the veteran had no serious 
intellectual impairment but that the veteran suffered from a 
psychotic disorder, most likely schizoaffective disorder.  
The examiner noted that the veteran believed that his 
television had talked to him in the past, and that he had 
inner thoughts apart from his own mind that communicated with 
him and told him what was right.  He was obsessed with 
cleanliness and orderliness and would not let his kids play 
with other kids or play outside of their own yard, and would 
not let them register for school because of a feeling that he 
would lose control over them.  The veteran had serious 
delusional thought problems, numerous ideas of reference, 
feelings of depersonalization, reports of auditory 
hallucinations, depressed mood, and flattened affect.  He was 
not happy with the world and wanted to end his life.  The 
veteran stated that he did not sleep but died every night and 
went to another world which was comfortable to him, and he 
did not like to wake up.  The examiner noted that the veteran 
had a thought disorder but that he tried to keep it hidden 
and that his thoughts centered around paranoid ideas of 
death.  The veteran also had a tendency toward illogical 
thinking and some loosening of associations.  The examiner 
also noted that the veteran had a potential for violent 
outburst due to his being fairly disturbed and trying to keep 
the disturbance tightly wrapped.  

III.  Analysis

As noted in the introduction, the Court vacated the part of 
the Board's 1996 decision addressing the appellant's 
38 U.S.C.A. § 1318 claim.  The Court emphasized in its 
December 1999 decision that the Board did not address the 
appellant's entitlement to DIC on the basis of the 
hypothetical "entitled to receive" theory.

In its December 1999 order, the Court held that in the 
context of this case, the "entitled to receive" theory 
involves two questions:  1) whether the veteran was entitled 
to a TDIU due to service-connected disability at the time he 
filed an informal, unadjudicated claim for that benefit in 
September 1981; and 2) whether, the 100 percent schedular 
rating for the veteran's service connected schizophrenia was 
properly terminated effective July 1, 1992.  The Court thus 
remanded this matter to the Board to allow the appellant the 
opportunity to provide sufficient specificity regarding this 
theory, and so that the Board can issue a new decision on the 
matter supported by an adequate statement of reasons or 
bases.  See 38 U.S.C.§§ 1318(b), 7104(a), (d)(1); 38 C.F.R. 
§§ 3.22(a), 20.1106; Carpenter (Angeline) v. West, 11 Vet. 
App. 140, 142 (1998) (Carpenter I); Green (Doris) v. Brown, 
10 Vet. App. 111, 114 (1997).  The Court also noted that the 
appellant had not raised a claim of CUE as to the October 
1984 RO decision, and that she was still able to do so.  

In providing specificity under the hypothetical "entitled to 
receive" theory, the appellant's attorney has also pointed 
out that there was CUE in the October 1984 rating decision as 
to the assigned effective date of January 5, 1984.  She 
asserts that there was evidence in the year prior to the 
veteran's claim for an increase establishing entitlement to a 
100 percent rating, and therefore, the effective date should 
be retroactive to that date.  The RO addressed this aspect of 
the veteran's 38 U.S.C.A. § 1318 claim in the July 2002 SSOC, 
finding no CUE in the 1984 decision.

The Board notes that in the July 2002 SSOC the RO addressed 
the Court's question of whether the veteran's 100 percent 
evaluation was properly terminated in July 1992.  The RO 
stated that the veteran had never received notice of the 
termination and the termination had never been put into 
effect by the RO.  Therefore, the RO found that the veteran 
was in fact rated totally disabled at the time of his death 
in July 1993.  Accordingly, the benefit sought on appeal as 
to that aspect of the appellant's claim has been granted, and 
is no longer before the Board for appellate consideration.

A.  CUE in the October 1984 RO decision.

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a)  
(2004).  If the veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled  
to benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disability rated totally 
disabling if the service-connected disability was either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service.  38 U.S.C.A. § 1318(b); 38  
C.F.R. § 3.22.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the  
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.

The claim currently on appeal was the subject of Chairman's 
Memorandum imposing a stay on adjudication for DIC under 38  
U.S.C.A. § 1318.  During the pendency of the appeal, 
questions regarding the interpretation of the law and 
implementing regulations governing DIC claims have since been 
resolved and subsequently, the stay on adjudication of such  
claims, with limited exceptions, has been lifted.

In this regard, interpreting 38 U.S.C.A. § 1318(b) and 38 
C.F.R. § 3.22(a)(2), the Court found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a 
service-connected-related issue, based on evidence in the 
claims folder or in VA custody prior to the veteran's death 
and the law then applicable or subsequently made 
retroactively applicable.  See Green v. Brown, 10 Vet. App. 
111, 118-19 (1997).  In such cases, the claimant must set 
forth the alleged basis for the veteran's entitlement to a 
total disability rating for the 10 years immediately 
preceding his death.  See Cole v. West, 13 Vet. App. 268, 278  
(1999). In January 2000, in response to the above-referenced 
Court decisions, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims.  See 65 Fed. 
Reg. 3,388  (Jan. 21, 2000).  The regulation, as amended, 
specifically prohibits "hypothetical entitlement" as an 
additional basis for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal  
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 
38 U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight  years 
prior to death), the implementing regulation, 38 C.F.R. 
§ 20.1106, does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v.  
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001)  
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260  
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38  
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under  
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317  
(April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v.  
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir.  
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language under 38 U.S.C.A. § 1311(a) 
and 38 U.S.C.A. § 1318 should be interpreted in the same way 
and that 38 C.F.R. § 3.22 provided the correct 
interpretation.  It held that VA could properly do so and had 
adequately explained its rationale.  Id. at 1378.  The 
Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening - 
"hypothetical entitlement" claims.  Id. at 1379-80.

As noted, one way an appellant can establish entitlement to 
38 U.S.C.A. § 1318 benefits where there is a final decision 
by the Board or RO barring such a finding is to allege that 
there is clear and unmistakable error (CUE) in the decision.  
In the present case, the appellant asserts that there was 
clear and unmistakable error in the October 1984 RO decision 
that found the veteran 100 percent disabled as of January 5, 
1984.  She asserts that the RO erred in assigning the January 
5, 1984, effective date for his total rating.  Specifically, 
she asserts that there was medical evidence prior to January 
1984 and within a year of the veteran's date of claim, that 
established that he was totally disabled.   

In determining whether the October 1984 rating decision was 
clearly and unmistakably erroneous, the following three-prong 
test is used: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Russell v. Principi, 3 Vet. App. 310, 313-4 (1992).  

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Even 
where the premise of the error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

In 1984, the law provided that, generally, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400 (1984).  An increase in disability compensation may 
also be granted from the earliest date on which it is 
factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 C.F.R. § 3.400(o)(2) (1984).

As noted above, the veteran's claim was received on March 6, 
1984.  Accordingly, to establish an effective date prior to 
this date, there must be evidence in the record from March 6, 
1983 to March 6, 1984 which meets the criteria for a total 
rating for a psychiatric disorder.

In 1984, the veteran's psychiatric impairment was evaluated 
under the rating provisions governing schizophrenia, which 
required application of then diagnostic code 9210.  
Diagnostic code 9210 provided that a 100 percent evaluation 
was warranted for active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce complete social and industrial inadaptability.  
38 C.F.R. § 4.132 (1984).

As discussed above, CUE claims are generally limited to 
evidence of record at the time the challenged decision was 
issued.  In the present case, there was no medical evidence 
actually of record for the period from March 1983 to January 
5, 1984, the assigned effective date, on which to base an 
earlier effective date.  However, in June 2002 VA received 
copies of VA treatment records from April, May and June 1983.  
Under current case law, where relevant documents relating to 
an appellant's claim were within the VA's control, i.e., 
records generated by the VA or communication received by it, 
prior to the decision on appeal and could reasonably have 
been expected to be part of the record before VA, such 
documents are constructively part of the record on appeal.  
Bowey v. West, No. 11 Vet. App. 106 (1998) (per curiam); 
Simington v. Brown, 9 Vet. App. 334 (1996) (per curiam); Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (per curiam).  
Accordingly, while the 1983 VA treatment records were not 
actually in the file at the time of the October 1984 RO 
decision, VA was in constructive possession of these records 
and they must be considered in determining whether or not 
there was CUE in the October 1984 decision.

The question then becomes, does the 1983 medical evidence 
establish that a total schedular rating was factually 
ascertainable.  When applying the evidence from the June 1983 
examination report to the criteria for a total schedular 
rating in effect in 1984, the Board finds that it does.  The 
veteran was actively psychotic during his June 1983 
examination, and his symptoms of delusions, auditory 
hallucinations, severe thought disorder, and the potential 
for violence were sufficiently severe and deep to produce 
complete social and industrial inadaptability.  Accordingly, 
as of June 20, 1983, the date of the examination report, it 
was factually ascertainable that the veteran was 100 percent 
disabled.  Given that the veteran's claim was filed in March 
1984, and the June 20, 1983, examination report falls within 
one year prior to that date, the law in effect in 1984 would 
have provided the veteran with an effective date of June 20, 
1983.  

However, while there was error in the October 1984 decision, 
the question still exists where this error constituted clear 
and unmistakable error sufficient to reopen the decision.  
The Board finds that it does.  First, because the relevant 
medical evidence was only constructively of record and not 
actually of record, the facts as they were known at the time 
of the 1984 decision were not before the adjudicator.  
Second, the error is undebatable, the June 1983 examination 
report clearly shows that the veteran was actively psychotic 
and had multiple symptoms that would satisfy the criteria for 
a total schedular rating in effect in 1984.  He was 
delusional, hallucinating, had ideas of reference, illogical 
thinking, loosening of associations, depression, a serious 
thought disorder, and a potential for violence.  Moreover, 
the adjudicator had already assigned an effective date based 
on medical evidence, the veteran's January 5, 1984 
examination.  Therefore, had this evidence been before the 
adjudicator in October 1984, the veteran's effective date, 
per the 1984 laws governing the assignment of an effective 
date, would have been assigned back to the date of the June 
20, 1983, examination report when the veteran's total rating 
became factually ascertainable.  

Pursuant to 38 U.S.C.A. § 1318, for the appellant to qualify 
for DIC benefits, the veteran must have had a total rating 
for ten years prior to his death.  Given the Board's decision 
on the CUE claim, the veteran was totally disabled from June 
20, 1983 to his date of death in July 1983 a ten-year period.  
Accordingly, the appellant's claim for DIC benefits, pursuant 
to 38 U.S.C.A. § 1318, must be granted.

Given the Board decision above awarding the appellant DIC 
benefits, under 38 U.S.C.A. § 1318, on the basis of CUE in 
the October 1984 RO decision, her claim that the veteran was 
entitled to a total rating for TDIU from September 1981 to 
his death need not be addressed, as the benefit sought on 
appeal have been granted.


ORDER

DIC benefits, pursuant to 38 U.S.C.A. § 1318, are granted, 
subject to the pertinent legal authority governing the 
payment of monetary benefits.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


